—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Nassau County (Lally, J.), dated April 3, 2001, which denied her motion to vacate an order of the same court, dated January 21, 2000, granting the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) and CPLR 306-b, upon her default in responding to the motion.
Ordered that the order is affirmed, with costs.
In order to vacate the order dated January 21, 2000, which granted the defendants’ motion to dismiss the complaint pursuant to CPLR 3211 (a) (7) and CPLR 306-b upon her default in responding to the motion, the plaintiff had to proffer evidence of a reasonable excuse for the default and a meritorious cause of action (see McNeil v Milstein, 240 AD2d 549, 550 [1997]). The plaintiff failed to satisfy this standard. Altman, J.P., Smith, Luciano, Adams and Cozier, JJ., concur.